Exhibit 10.4

 
BROADPOINT SECURITIES GROUP, INC.
 
 
2007 INCENTIVE COMPENSATION PLAN
RESTRICTED STOCK UNITS AGREEMENT
 
 
THIS RESTRICTED STOCK UNITS AGREEMENT (the "Agreement") confirms the grant by
Broadpoint Securities Group, Inc., a New York corporation (the "Company"), to
Lee Fensterstock ("Employee") of Restricted Stock Units (the "Units"), including
rights to Dividend Equivalents as specified herein, as of the __ day of March,
2008 (the "Grant Date"), as follows:
 
Number Granted:  125,000 Units
 
How Units Vest:  The Units, if not previously forfeited, will vest on January 1,
2009; provided that Employee continues to be employed by Broadpoint Capital,
Inc., a wholly-owned subsidiary of the Company (the "Employer"), or another
Group Entity on such vesting date (the "Vesting Date").  In addition, if not
previously forfeited, the Units will become vested upon the occurrence of
certain events relating to Termination of Employment and certain events relating
to a Change of Control (as defined below), in each case to the extent provided
in Section 4 of the Terms and Conditions of Restricted Stock Units attached
hereto (the "Terms and Conditions").  The terms "vest" and "vesting" mean that
the Units have become non-forfeitable.  If Employee has a Termination of
Employment prior to a Stated Vesting Date and the Units are not otherwise deemed
vested by that date, the Units will be immediately forfeited except as otherwise
provided in Section 4 of the Terms and Conditions.
 
Settlement Date:  Units that become vested will be settled on the earlier of the
third anniversary of the Grant Date and the date on which the Employee has a
Termination of Employment (such earlier date being the "Settlement
Date").  Units granted hereunder will be settled by delivery of one Share for
each Unit being settled (together with any cash or Shares resulting from
Dividend Equivalents).
 



 
The Units are subject to the terms and conditions of the Company’s 2007
Incentive Compensation Plan (the "Plan"), and this Agreement, including the
Terms and Conditions attached hereto.  The grant of the Units is subject to and
conditional upon the closing of the capital investment in the Company in the
amount of approximately $15,000,000 effected by a Stock Purchase Agreement by
and between Mast Capital Management, LLC, certain other investors and the
Company.  The number of Units, the kind of Shares deliverable in settlement of
Units, and other terms relating to the Units are subject to adjustment in
accordance with Section 5 of the Terms and Conditions and Section 5.3 of the
Plan.
 

--------------------------------------------------------------------------------


 
Employee acknowledges and agrees that (i) Units are nontransferable, except as
provided in Section 3 of the Terms and Conditions and Section 9.2 of the Plan,
(ii) Units are subject to forfeiture upon Employee's Termination of Employment
in certain circumstances, as specified in Section 4 of the Terms and Conditions,
and (iii) sales of Shares delivered in settlement of Units will be subject to
the Company's policies regulating trading by employees.
 
 
IN WITNESS WHEREOF, BROADPOINT SECURITIES GROUP, INC. has caused this Agreement
to be executed by its officer thereunto duly authorized, and Employee has duly
executed this Agreement, by which each has agreed to the terms of this
Agreement.
 
 
 
 
 
 Employee:
 
 BROADPOINT SECURITIES GROUP, INC.
 
/s/  Lee Fensterstock
   /s/ Peter M. Nierney
       Lee Fensterstock
   By:  Peter M. Nierney

 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
TERMS AND CONDITIONS OF RESTRICTED STOCK UNITS
 
 
The following Terms and Conditions apply to the Units granted to Employee by the
Company, and Units (if any) resulting from Dividend Equivalents, as specified in
the Restricted Stock Units Agreement (of which these Terms and Conditions form a
part).  Certain terms of the Units, including the number of Units granted,
vesting dates and Settlement Date, are set forth in the Agreement.
 
 
1.           GENERAL.  The Units are granted to Employee under the Company's
2007 Incentive Compensation Plan (the "Plan").  A copy of the Plan and
information regarding the Plan, including documents that constitute the
"Prospectus" for the Plan under the Securities Act of 1933, can be obtained from
the Company upon request.  All of the applicable terms, conditions and other
provisions of the Plan are incorporated by reference herein.  Capitalized terms
used in the Agreement and this Terms and Conditions but not defined herein shall
have the same meanings as in the Plan.  If there is any conflict between the
provisions of the Agreement and this Terms and Conditions and mandatory
provisions of the Plan, the provisions of the Plan govern, otherwise, the terms
of this document shall prevail.  By accepting the grant of the Units, Employee
agrees to be bound by all of the terms and provisions of the Plan (as presently
in effect or later amended), the rules and regulations under the Plan adopted
from time to time, and the decisions and determinations of the Company's
Executive Compensation Committee (the "Committee") made from time to time,
provided that no such Plan amendment, rule or regulation or Committee decision
or determination without the consent of an affected Participant shall materially
affect the rights of the Employee with respect to the Units.
 
 
2.           ACCOUNT FOR EMPLOYEE.  The Company shall maintain a bookkeeping
account for Employee (the "Account") reflecting the number of Units then
credited to Employee hereunder as a result of such grant of Units and any
crediting of additional Units to Employee pursuant to payments equivalent to
dividends paid on Common Stock under Section 5 hereof ("Dividend Equivalents").
 
2

--------------------------------------------------------------------------------


 
3.           NONTRANSFERABILITY.  Until Units are settled in accordance with the
terms of this Agreement, Employee may not sell, transfer, assign, pledge, margin
or otherwise encumber or dispose of Units or any rights hereunder to any third
party other than by will or the laws of descent and distribution, except for
transfers to a Beneficiary or as otherwise permitted and subject to the
conditions under Section 9.2 of the Plan.
 
 
4.           TERMINATION PROVISIONS.  The following provisions will govern the
vesting and forfeiture of the Units upon the occurrence of certain events
relating to a Termination of Employment and certain events relating to a Change
of Control, in each case unless otherwise determined by the Committee (subject
to Section 8(a) hereof):
 
 
(a)           Death or Disability.  In the event of Employee's death or
Disability (as defined below), all Units then outstanding, if not previously
vested, will immediately become vested and non-forfeitable, and all Units will
be settled in accordance with the settlement terms set out in the Agreement.
 
 
(b)           Termination by Employee Without Good Reason or by the Employer for
Cause.  In the event of Employee's Termination of Employment by Employee without
Good Reason or by the Employer for Cause, any outstanding Units that are not
vested at the date of Termination will be forfeited, and any outstanding Units
that are vested and non-forfeitable at the date of Termination will be settled
on the Settlement Date specified in the Agreement.  The foregoing
notwithstanding, if Employee is a “specified employee” as defined under Code
Section 409A, any settlement resulting from Employee’s Termination of Employment
shall be made six months after the date of such Termination of Employment.
 
 
(c)           Termination by the Employer Without Cause or by Employee for Good
Reason.  In the event of Employee's Termination of Employment by the Employer
for any reason other than Cause or by Employee for Good Reason, all Units then
outstanding, if not previously vested, will immediately become vested and
non-forfeitable and will be settled on the Settlement Date specified in the
Agreement.  The foregoing notwithstanding, if Employee is a “specified employee”
as defined under Code Section 409A, any settlement resulting from Employee’s
Termination of Employment shall be made six months after the date of such
Termination of Employment.
 
 
(d)           Change of Control.  In the event of a Change of Control prior to
Employee’s Termination of Employment, all Units then outstanding, if not
previously vested, will immediately become vested and non-forfeitable and will
be settled on the Settlement Date specified in the Agreement.  The foregoing
notwithstanding, if Employee is a “specified employee” as defined under Code
Section 409A, any settlement resulting from Employee’s Termination of Employment
shall be made six months after the date of such Termination of Employment.
 
(e)           Certain Definitions.  The following definitions apply for purposes
of this Agreement, whether or not Employee has an employment agreement or other
agreement with a Group Entity that contains the same or similar defined terms:
 
(i)           "Cause" means:  (A) Employee’s conviction of, or plea of guilty or
“no contest” to, any felony; Employee’s conviction of, or plea of guilty or “no
contest” to, a violation of criminal law involving any Group Entity; (B)
Employee’s commission of an act
 
 
3

--------------------------------------------------------------------------------


 
of fraud or theft, or material dishonesty in connection with his performance of
his duties to any Group Entity; or (C) Employee’s willful refusal or gross
neglect by Employee to perform the duties reasonably assigned to him and
consistent with his positions with the Company and the Employer, which refusal
or gross neglect continues for more than fifteen (15) days after Employee
receives written notice thereof from Company providing reasonable detail of the
asserted refusal or gross neglect (and which is not due to a physical or mental
impairment).
 
 
(ii)                      "Change of Control" means a transaction or event, or a
series of transactions or events, as a result of which MatlinPatterson Global
Opportunities Partners II, L.P. (and/or one or more of its affiliates) shall
either (A) no longer have the right to elect all the members of the Board of
Directors of the Company, or (B) no longer own at least thirty-five percent
(35%) of the outstanding shares of common stock of the Company.
 
 
(iii)                      "Disability" means "disability" as defined in Code
Section 409A.
 
 
(iv)                      "Good Reason" means (A) the failure by the Company to
perform fully the terms of this Agreement, any plan or agreement referenced in
this Agreement, or any other material written agreement between the Company and
Employee, other than an immaterial and inadvertent failure not occurring in bad
faith and remedied by the Company promptly; (B) any reduction in Employee’s base
salary or failure to pay any material amounts due to Employee in accordance with
the terms of any other material written agreement between the Company and
Employee; (C) the assignment to Employee of any duties inconsistent in any
material respect with his position as Chairman and Chief Executive Officer of
the Company, or any other action by Company which results in a diminution in his
position, authority, duties or responsibilities, excluding for this purpose any
immaterial and inadvertent action not occurring in bad faith and remedied by
Company promptly; or (D) any change in the place of Employee’s principal place
of employment to a location outside New York City.
 
 
(v)           "Group Entity" means either the Company or any of its subsidiaries
and affiliates.
 
 
(vi)                      "Termination of Employment" means the event by which
Employee ceases to be employed by a Group Entity and immediately thereafter is
not employed by any other Group Entity and which constitutes a "separation from
service" under Code Section 409A and its associated regulations.
 
 
5.           DIVIDEND EQUIVALENTS AND ADJUSTMENTS.
 
 
(a)           Dividend Equivalents.  Subject to Section 5(d), Dividend
Equivalents will be credited on Units (other than Units that, at the relevant
record date, previously have been settled or forfeited) and deemed reinvested in
additional Units, to the extent and in the manner as follows:
 
 
(i)           Cash Dividends.  If the Company declares and pays a dividend or
distribution on Shares in the form of cash, then a number of additional Units
shall be credited to Employee's Account as of the last day of the calendar
quarter in which such dividend or distribution was paid equal to the number of
Units credited to the Account as of the record date for such dividend or
distribution multiplied by cash amount of the dividend or distribution
 
4

--------------------------------------------------------------------------------


 
paid on each outstanding Share at such payment date, divided by the Fair Market
Value of a Share at the date of such crediting; provided, however, that in the
case of an extraordinary cash dividend or distribution the Company may provide
for such crediting at the dividend or distribution payment date instead of the
last day of the calendar quarter.
 
 
(ii)           Stock Dividends and Splits.  If the Company declares and pays a
dividend or distribution on Shares in the form of additional Shares, or there
occurs a forward split of Shares, then a number of additional Units shall be
credited to Employee's Account as of the payment date for such dividend or
distribution or forward split equal to the number of Units credited to the
Account as of the record date for such dividend or distribution or split
multiplied by the number of additional Shares actually paid as a dividend or
distribution or issued in such split in respect of each outstanding Share.  
 
 
(iii)           Other Dividends.  If the Company declares and pays a dividend or
distribution on Shares in the form of property other than additional Shares,
then a number of additional Units shall be credited to Employee's Account as of
the payment date for such dividend or distribution equal to the number of Units
credited to the Account as of the record date for such dividend or distribution
multiplied by the Fair Market Value of such property actually paid as a dividend
or distribution on each outstanding Share at such payment date, divided by the
Fair Market Value of a Share at such payment date.
 
 
(b)           Adjustments.  The number of Units credited to Employee's Account
shall be appropriately adjusted, in order to prevent dilution or enlargement of
Employee's rights with respect to Units or to reflect any changes in the number
of outstanding Shares resulting from any event referred to in Section 5.3 of the
Plan, taking into account any Units credited to Employee in connection with such
event under Section 5(a) hereof.
 
 
(c)           Risk of Forfeiture and Settlement of Units Resulting from Dividend
Equivalents and Adjustments.  Units which directly or indirectly result from
Dividend Equivalents on or adjustments to a Unit granted hereunder and which do
not result from a dividend or distribution on Shares in the form of cash, shall
be subject to the same risk of forfeiture as applies to the granted Unit and, if
not forfeited, will be settled at the same time as the granted Unit.  Units
which directly or indirectly result from Dividend Equivalents on or adjustments
to a Unit granted hereunder and which result from an ordinary dividend or
distribution on Shares in the form of cash, shall not be subject to forfeiture
and will be settled at the same time as the granted Unit (or if the granted Unit
is forfeited, then at the time the granted Unit would have been settled if it
were not forfeited).  Units which directly or indirectly result from Dividend
Equivalents on or adjustments to a Unit granted hereunder and which result from
an extraordinary dividend or distribution on Shares in the form of cash, shall,
unless otherwise determined by the Company at the time of such extraordinary
dividend or distribution, be subject to the same risk of forfeiture as applies
to the granted Unit and, if not forfeited, will be settled at the same time as
the granted Unit.
 
 
(d)           Changes to Manner of Crediting Dividend Equivalents.  The
provisions of Section 5(a) notwithstanding, the Company may vary the manner and
timing of crediting Dividend Equivalents for administrative convenience,
including, for example, by crediting cash Dividend Equivalents rather than
additional Units.
 
5

--------------------------------------------------------------------------------


 
6.           ADDITIONAL FORFEITURE PROVISIONS NOT APPLICABLE.  The forfeiture
conditions set forth in Section 7.4 of the Plan shall not apply to all Units
hereunder and to gains realized upon the settlement of the Units, except as
specifically stated herein.
 
 
7.           EMPLOYEE REPRESENTATIONS AND WARRANTIES AND RELEASE.  As a
condition to any non-forfeiture of the Units at or after Termination of
Employment and to any settlement of the Units, the Company may require Employee
(i) to make any representation or warranty to the Company as may be required
under any applicable law or regulation, and (ii) to execute a release of claims
against the Company arising before the date of such release, in such form as may
be specified by the Company.
 
 
8.           OTHER TERMS RELATING TO UNITS.
 
 
(a)           Deferral of Settlement; Compliance with Code Section
409A.  Settlement of the Units may not be deferred.  All settlements of
the Units shall comply with requirements under Code Section 409A.
 
 
(b)           Fractional Units and Shares.  The number of Units credited to
Employee's Account shall include fractional Units calculated to at least three
decimal places, unless otherwise determined by the Committee.  Unless settlement
is effected through a broker or agent that can accommodate fractional Shares
(without requiring issuance of a fractional Share by the Company), upon
settlement of the Units Employee shall be paid, in cash, an amount equal to the
value of any fractional Share that would have otherwise been deliverable in
settlement of such Units.
 
 
(c)           Tax Withholding.  Employee shall make arrangements satisfactory to
the Company, or, in the absence of such arrangements, a Group Entity may deduct
from any payment to be made to Employee any amount necessary, to satisfy
requirements of federal, state, local, or foreign tax law to withhold taxes or
other amounts with respect to the lapse of the risk of forfeiture (including
FICA due upon such lapse) or the settlement of the Units.  Unless Employee has
made separate arrangements satisfactory to the Company, the Company may elect to
withhold Shares deliverable in settlement of the Units having a fair market
value (as determined by the Committee) equal to the amount of such tax liability
required to be withheld in connection with the settlement of the Units, but the
Company shall not be obligated to withhold such Shares.
 
 
(d)           Statements.  An individual statement of Employee's Account will be
issued to Employee at such times as may be determined by the Company.  Such a
statement shall reflect the number of Units credited to Employee's Account,
transactions therein during the period covered by the statement, and other
information deemed relevant by the Committee.  Such a statement may be combined
with or include information regarding other plans and compensatory arrangements
for employees.  Employee's statements shall be deemed a part of this Agreement,
and shall evidence the Company's obligations in respect of Units, including the
number of Units credited as a result of Dividend Equivalents (if any).  Any
statement containing an error shall not, however, represent a binding obligation
to the extent of such error, notwithstanding the inclusion of such statement as
part of this Agreement.
 
 
9.           MISCELLANEOUS.
 
6

--------------------------------------------------------------------------------


 
(a)           Binding Agreement; Written Amendments.  This Agreement shall be
binding upon the heirs, executors, administrators and successors of the
parties.  This Agreement and the Plan, and any deferral election separately
filed with the Company relating to the grant of Units under the Agreement,
constitute the entire agreement between the parties with respect to the Units,
and supersede any prior agreements or documents with respect thereto.  No
amendment, alteration, suspension, discontinuation, or termination of this
Agreement which may impose any additional obligation upon the Company or
materially impair the rights of Employee with respect to the Units shall be
valid unless in each instance such amendment, alteration, suspension,
discontinuation, or termination is expressed in a written instrument duly
executed in the name and on behalf of the Company and by Employee.
 
 
(b)           No Promise of Employment.  The Units and the granting thereof
shall not constitute or be evidence of any agreement or understanding, express
or implied, that Employee has a right to continue as an officer or employee of
the Company for any period of time, or at any particular rate of compensation.
 
 
(c)           Unfunded Plan.  Any provision for distribution in settlement of
Employee's Account hereunder shall be by means of bookkeeping entries on the
books of the Company and shall not create in Employee or any Beneficiary any
right to, or claim against any, specific assets of the Company, nor result in
the creation of any trust or escrow account for Employee.  With respect to any
entitlement of Employee or any Beneficiary to any distribution hereunder,
Employee or such Beneficiary shall be a general creditor of the Company.
 
 
(d)           Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO
CONFLICTS OF LAWS PRINCIPLES.
 
 
(e)           Legal Compliance.  Employee agrees to take any action the Company
reasonably deems necessary in order to comply with federal and state laws, or
the rules and regulations of the NASDAQ Global Market or any other stock
exchange, or any other obligation of the Company or Employee relating to the
Units or this Agreement.
 
 
(f)           Notices.  Any notice to be given the Company under this Agreement
shall be addressed to the Company at One Penn Plaza, New York, New York 10119,
Attention: Corporate Secretary, and any notice to the Employee shall be
addressed to the Employee at Employee's address as then appearing in the records
of the Company.
 
 
7